Title: From Thomas Jefferson to David Easton, 14 January 1822
From: Jefferson, Thomas
To: Easton, David


Sir
Monticello
Jan. 14. 22.
I am truly sorry it is not within my power to give you any information on the subject of the enquiries in your letter of the 9th during the revolutionary war Colo Harrison’s services were employed in the army, mine chiefly in the cabinet and very much within my own state, so that I never had on opportunity of acquaintance with Colo Harrison. at the close of the war I was sent to Europe and did not return & join the government until Mar. 1790. in which month I believe Colo Harrison died. I recollect the general expression of regret on that event. I should have been much gratified by the communication of any thing within my knolege which might have been useful to his family and feel considerable relief that nothing could add to the weight of the testimony of the President & General la Fayette as to the facts they attend accept the assurance of my great respect.Th: Jefferson